DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2013-120233 and its machine translation).
Nakamura et al disclose a transfer film and method of preparing a touch panel (instant claim 7), wherein the film coating comprises a binder resin having a polymerizable group, a polymerizable compound, and a polymerization initiator. 
	The binder resin includes a terpolymer or tetramer comprising at least an unsaturated group-containing monomer (in amounts falling within the scope of claims 1 and 2; 30-80% [0009], 25-40% in examples; instant claims 2 and 14), a (meth)acrylate comprising an alicyclic group (in amounts of at least 15%, preferably 20 to 60 mol %, [0051]; instant claims 1), and an acidic group (instant claim 3), wherein additional monomers include styrene (instant Formula A1). Preferred alicyclic groups include isobornyl (meth)acrylate and adamantayl(meth)acrylate, also preferred and employed in the examples of the instant invention ([0012]). While examples employ methyl(meth)acrylate as an additional monomer, styrenes and (meth)acrylates are both taught as additional monomers and may be used in the place of one another ([0013]). 

    PNG
    media_image1.png
    259
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    354
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    180
    346
    media_image3.png
    Greyscale

When the methyl (methacrylate) is replaced by a styrene or member of the class of styrene monomers (styrene itself includes RA1 is hydrogen and Ar is phenyl), the resin meets the limitations of the instant claims 1-3. With respect to the amounts, the group of monomers including the alicyclic and /or branched (meth)acrylates and styrenes, is present in a total amount of 10-70mol%, preferably 20 to 60 mol %, thus even though the examples employ two of such monomers with one in a small percentage, one of ordinary skill in the art would have envisaged including them in a 50:50 ratio, thus 10 to 30 mol% each ([0051]). With respect to the Tg, given that the resin includes monomers very similar to those preferred and defined by the specification as preparing a resin having the claimed Tg, and isobornyl (meth)acrylate and adamantayl(meth)acrylate, preferred by the reference, have Tgs of greater than 120 o C. Given the similarities, one of ordinary skill in the art would have expected the resin to inherently possess a Tg falling within the scope of the instant claim 1 absent evidence to the contrary. 
The resin layer is coated onto a temporary support and a cover layer applied thereto to form a laminate with the target body. After lamination, the temporary support is peeled off and the layer is exposed imagewise with a mask, then developed to form a touch panel spacer as required by the instant claims 7-12 ([0175]-[00185]).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional monomer, a styrene, as suggested by the reference and discussed above. The resultant material, device, and method would also meet the limitations of the instant claims.

Claim(s) 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Yonezawa (JP 2016-153834 and its machine translation).
Nakamura et al has been discussed above. The reference teaches a composition for forming a protective layer for a touch panel, and method. The composition may include additional additives such as adhesion promoters, but fails to specific examples of such known compounds.
Yonezawa discloses a composition for preparing a protective film for a touch panel comprising similar components as Nakamura et al, and the reference further teaches that a blocked isocyanate compound is a known additive for such compositions. The compounds provide the advantage of improved reworkability and adhesiveness as deprotects during the heat treatment after photocuring. The compounds fall within the scope of the instantly claimed thermal crosslinking compound of the instant claims 4 and 5. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional additive, a thermal adhesion promoter/ crosslinker such as that taught to be known by Yonezawa, with the resultant material also meeting the limitations of the instant claims.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Kondo (JP 2015-193758 and its machine translation).
Nakamura et al has been discussed above. The reference teaches a composition for forming a protective layer for a touch panel, and method. The composition may include additional additives such as adhesion promoters, but fails to specific examples of such known compounds.
Kondo discloses discloses a composition for preparing a protective film for a touch panel comprising similar components as Nakamura et al, and the reference further teaches that a an isocyanate compound comprising radically polymerizable groups is a known additive for such compositions. The compounds provide the advantage of improved adhesiveness and elasticity. The compounds fall within the scope of the instantly claimed thermal crosslinking compound of the instant claims 4 and 6. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional additive, a thermal adhesion promoter/ crosslinker such as that taught to be known by Kondo, with the resultant material also meeting the limitations of the instant claims.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest to one of ordinary skill in the art to prepare a composition as claimed, wherein the binder polymer comprises the units as claimed, with the unsaturated unit comprising two units; one being difunctional and one being tri or higher functional. The references teach that multiple unsaturated monomers may be included, if desired, but fails to fairly teach or suggest the specific combination in combination with the additional components claimed.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. Applicant has argued that the references of record fail to teach to claimed composition, specifically the polymer as claimed. The applicant specifically argues that the polymer of the references teaches a cyclic unit having a Tg of less than 120 o C, however, as noted above, the reference teaches the equivalence of the cyclohexyl group to the other preferred groups, which include dicyclopentanyl, dicyclopentenyl, isonorbornyl and adamantyl groups, having Tgs of approximately 200 o C. These appear in examples and in the paragraph describing the cyclic groups [0012]. 
Furthermore, applicant argues that the examples in the specification demonstrate the unexpected and superior results are achieved by the inventive polymer. The exemplified polymers and examples are not commensurate in scope with the instant claims as the exemplified monomers having alicyclic groups that are most preferred by the instant specification. In [0032]-[0034], the instant specification states that the cyclic groups are not limited as long as they Tg is 120 o C or higher, and may include rings having heteroatoms, aromatic rings condensed with cyclic rings, and is a 5 to 30 membered ring, preferably 5 to 20, therefore, the use of examples of B-1 most preferred by the instant invention, is not commensurate in scope with the broader limitations of claim 1 which simply claims an alicyclic structure having a Tg of 120 o C or more. Furthermore, the instant claim 1 states the amount is 15% or more, with the specification teaching a preferred range of 15 to 50% with an upper limit, and the examples include amounts only in this preferred range with an upper limit of 50%. This is also true for A1 and C1. 
Applicant has pointed to the one example wherein a cyclohexyl group is employed which has a Tg lower than instantly claimed, however, the reference employs dicyclopentanyl, dicyclopentenyl, isonorbornyl and adamantyl groups in exemplified polymers as well as cyclohexyl ([0041]-[0045]), therefore the examples are not persuasive as the reference very clearly teaches and employs preferred monomers which are also those preferred by the instant invention and would meet the limitations and provide the results achieved by the instant invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722